Citation Nr: 0327203	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for venereal warts.

4.  Entitlement to service connection for arthritis of the 
upper extremities.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for flu-
like symptoms with fevers and chills.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a gunshot wound to the right calf.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service November 1965 to May 1968.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The RO denied entitlement to service connection for memory 
loss, a low back disability, venereal warts, and arthritis of 
the upper extremities.  In addition, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen claims of entitlement to service connection for post-
traumatic stress disorder (PTSD), flu-like symptoms with 
fever and chills, and residuals of a gunshot wound to the 
right calf.

In August 2001, the veteran requested a hearing before the 
RO's Decision Review Officer.  He withdrew this request in 
May 2002.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

A review of the claims file indicates that during the 
veteran's military service he was treated for venereal warts, 
lumbosacral strain, and a left elbow injury.  At the time of 
his separation examination in April 1968, the veteran noted a 
medical history of a painful shoulder and elbow.  His 
separation examination found no abnormalities with the upper 
extremities, spine, neurological system, or genitourinary 
systems.  The post-service medical records have noted 
treatment, beginning in the 1990's, for low back problems, 
upper extremity pain, and memory problems.  A review of the 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC) indicates that the RO determined there was no 
medical nexus between the veteran's current disabilities and 
his in-service conditions.  There is no medical opinion of 
record that has considered whether a nexus exists between the 
veteran's current medical problems and his in-service 
complaints.  

The CAVC held in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), that a VA adjudicator cannot base his or her decision 
on their own unsubstantiated medical opinion.  Under the 
circumstances, this case must be remanded in order to obtain 
a VA medical examination conducted by the appropriate 
competent healthcare professional to determine the etiology 
of the veteran's current disabilities.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); see 
also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When a prior 
medical record indicates the existence of a chronic problem, 
VA's duty to assist requires a medical examination or opinion 
as to the relationship between the in-service and present 
conditions.)

A VA outpatient record of December 2000 appears to indicate 
the veteran's intention to file for Social Security 
Administration (SSA) benefits.  It is unclear if this claim 
would be for disability benefits.  VA's duty to assist 
includes obtaining pertinent medical records in the 
possession of the SSA.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 69-72 (1992).  On remand, the RO should clarify with the 
veteran whether he has filed a claim for disability benefits 
with the SSA and, if so, obtain the medical records in the 
possession of SSA.

Finally, the veteran was informed of VA's duty to notify and 
assist in the development of his claim by letter of February 
2001.  This letter specifically referenced the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub.L. No. 106-
475, 114 Stat. 2096 (2000).  However, this letter indicates 
that he was informed of a requirement to respond within 60 
days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  Until the 
VBA AMC corrects this procedural defect, the Board will hold 
the issues of whether new and material evidence has been 
submitted in abeyance.


Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his claimed disabilities.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

4.  The VBA AMC should specifically 
contact the VA Medical System in 
Anchorage, Alaska and request all 
treatment records for the veteran's 
claimed disabilities dated from January 
2002 to the present time.  All responses 
and/or evidence must be incorporated into 
the claims file.

5.  The VBA AMC should contact the 
veteran and request that he inform VA 
whether he has filed a claim for benefits 
from the SSA and, if so, provide a 
legible copy of any decision on this 
claim issued to him by SSA.  If he 
answers in the affirmative, the RO should 
contact the appropriate SSA office and 
request all medical evidence regarding 
the veteran's claim in its possession.  
All responses and evidence obtained from 
the veteran and/or the SSA must be 
associated with the claims file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

7.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, neuropsychiatry, and 
genitourinary examinations to determine 
the nature, extent of severity, and 
etiology of any low back, upper 
extremity, venereal wart, and memory loss 
disorder which may be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.
The examiners should review the results 
of any testing requested prior to 
completion of the reports.  The examiners 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that his current 
low back disability, upper extremity 
disabilities (to include arthritis), 
venereal warts, and memory loss are 
associated with his military service.  
His service medical records note 
treatment for a low back strain, a left 
elbow injury, and venereal warts.  
Treatment records dated in the 1990's 
noted low back and upper extremity 
complaints.  Theses records also noted 
radiological evidence of cervical spine 
abnormalities.  His psychiatric 
examinations of the 1990's noted problems 
with the veteran's memory, however, these 
problems were apparently associated with 
his psychiatric disorders.  

The orthopedic examiner should provide 
answers to the following questions:
a.  Does the veteran currently 
suffer with a low back and/or upper 
extremity disabilities (to include 
arthritis)?  If so, please provide 
all appropriate diagnoses.
b.  If a low back and/or upper 
extremity disability (to include 
arthritis) exists, is it at least as 
likely as not that any identified 
disability was caused or, if 
existing prior to service, was 
aggravated by his military service?  
Is any current low back and/or upper 
extremity disability in anyway 
etiologically related to the 
veteran's military service?  If so, 
please explain.  

The neuropsychiatry examiner should 
provide answers to the following 
questions:
a.  Does the veteran currently 
suffer with a memory loss problem?  
If so, please provide all 
appropriate diagnoses.
b.  If a memory loss problem exists, 
is it at least as likely as not that 
any identified disability was caused 
or, if existing prior to service, 
was aggravated by his military 
service?  Is any current memory loss 
disorder in anyway etiologically 
related to the veteran's military 
service?  If so, please explain.  

The genitourinary examiner should provide 
answers to the following questions:
a.  Does the veteran currently 
suffer with venereal warts? 
b.  If venereal warts exist, is it 
at least as likely as not that these 
warts were caused or, if existing 
prior to service, were aggravated by 
his military service?  Are any 
current venereal warts in anyway 
etiologically related to the 
veteran's military service?  If so, 
please explain.  

If the veteran fails to report for any of 
these examinations, the RO should then 
refer the claims folder with a copy of 
this remand to the appropriate healthcare 
professional in order to obtain medical 
opinions on the above questions based on 
a document review of the claims file.  
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if the are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


